IN THE COMMONWEALTH COURT OF PENNSYLVANIA JOEL ARIO, INSURANCE COMMISSIONER OF THE COMMONWEALTH OF PENNSYLVANIA, Plaintiff v.No. 4 M.D. 2009 AMERICAN NETWORK INSURANCE COMPANY Defendant ORDER OF LIQUIDATION AND NOW, this _ day of , upon consideration of the Petition for Liquidation of American Network Insurance Company (In Rehabilitation) ("ANIC") fled by Joel Ario, Insurance Commissioner of the Commonwealth of Pennsylvania, on October 2, 2009, and the responses thereto, it is hereby ORDERED that: 1.ANIC is declared insolvent and ordered to be LIQUIDATED pursuant to Article V of The Insurance Department Act of 1921, Act of May 17, 1921, P.L. 789, as amended, 40 P.S. §§221.1 - 221.63 ("Article V"). 2.The Rehabilitation Order of January 6, 2009, is hereby TERMINATED. 3.Insurance Commissioner Joel Ario and his successors in office are hereby APPOINTED Statutory Liquidator of ANIC and directed to take possession of ANIC's property, business and affairs in accordance with Article V. 4.The Liquidator is hereby VESTED with all the powers, rights and duties authorized under Article V and other applicable statutes and regulations. ASSETS OF THE ESTATE 5.The Liquidator is vested with title to all property, assets, contracts and rights of actions ("assets") of ANIC of whatever nature and wherever located, as of the date of filing of the Petition for Liquidation. All assets of ANIC are hereby found to be in custodia legis of this Court and this Court asserts jurisdiction as follows: (a) in rem jurisdiction over all assets of ANIC wherever they may be located and regardless of whether they are held in the name of ANIC or in any other name; (b) exclusive jurisdiction over all determinations as to whether assets belong to ANIC or to another party; (c) exclusive jurisdiction over all determinations of the validity and amounts of claims against ANIC; and (d) exclusive jurisdiction over the determination of the priority of all claims against ANIC. 6.The filing or recording of this Order with the Clerk of the Commonwealth Court or with the Recorder of Deeds of the county in which ANIC's principal office or place of business is located (Lehigh County), shall impart the same notice as is imparted by any deed, bill of sale or other evidence of title duly fled or recorded with that Recorder of Deeds. 7.The Liquidator is directed to take possession of all assets that are the property of ANIC. 8.The Liquidator is directed to continue telephone, data-processing, water, electric, sewage, garbage, delivery, trash removal and utility services needed by the estate of ANIC by establishing a new account for the Liquidator as of the date of this Order. 9.ANIC's directors, officers and employees, to the extent the following obligations have not been satisfied in the course of ANIC's rehabilitation, shall: (a) surrender peaceably to the Liquidator the premises where ANIC conducts its business; (b) deliver all keys or access codes thereto and to any safe deposit boxes; (c) advise the Liquidator of the combinations and access codes of any safe or safekeeping devices of ANIC or any password or authorization code or access code required for access to data processing equipment; and (d) deliver and surrender peaceably to the Liquidator all the assets, books, records, files, credit cards, 2 and other property of ANIC in their possession or control, wherever located, and otherwise advise and cooperate with the Liquidator in identifying and locating any of the foregoing. 10.ANIC's directors, officers and employees are enjoined from taking any action, without approval of the Liquidator, to transact further business on behalf of ANIC. They are further enjoined from taking any action that would waste the assets of ANIC or would interfere with the Liquidator's efforts to wind up the affairs of ANIC. 11.Except as otherwise provided in this Order, executory contracts to which ANIC is a party to as of the date of this Order may be affirmed or disavowed by the Liquidator. 12.All banks, investment bankers, companies, other entities or other persons having in their possession assets which are, or may be, the property of ANIC, shall, unless otherwise instructed by the Liquidator, deliver the possession of the same immediately to the Liquidator, and shall not disburse, convey, transfer, pledge, assign, hypothecate, encumber or in any manner dispose of the same without the prior written consent of, or unless directed in writing by, the Liquidator. 13.All persons and entities are enjoined from disposing of or destroying any records pertaining to any transactions between ANIC and any party. 14.The amount recoverable by the Liquidator from any reinsurer shall not be reduced as a result of this Order of Liquidation, regardless of any provision in a reinsurance contract or other agreement.
